Citation Nr: 1448628	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-30 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for a disability manifested by hematuria, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for a disability manifested by sweaty palms, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for erectile dysfunction, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for a bilateral foot disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to July 2003 and from April 2009 to April 2010, with 3 months and 10 days of prior active service.  He served in Iraq and Kuwait from June 2009 to March 2010.

These matters come before the Board of Veterans' Appeals on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In an August 2010 rating decision, the RO denied the Veteran's claim for service connection for hyperlipidemia.  In an October 2010 claim, the RO denied the Veteran's claims for service connection for hematuria, a sleep disorder, erectile dysfunction, and sweaty palms.  Finally, in a June 2011 decision, the RO denied the Veteran's claim for service connection for a bilateral foot disorder.  

The United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the Veteran filed service connection claims based on complaints that he "can't sleep," has "sex problems," and that his "feet hurts a lot."  However, in light of the Court's holdings in Clemons, supra, the Board finds that the Veteran's claims are more properly classified as claims for service connection for a sleep disorder, erectile dysfunction, and a bilateral foot disorder, and has amended the issues accordingly, as listed above.  See Clemons, 23 Vet. App. 1 (2009).  

The decision below addresses the Veteran's claim for service connection for high cholesterol/hyperlipidemia.  The remaining claims for service connection are addressed in the remand that follows the decision.


FINDING OF FACT

The Veteran does not have a currently diagnosed disability related to hyperlipidemia; high cholesterol is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.


CONCLUSION OF LAW

Hyperlipidemia is not a disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in April 2010.  See id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from VA and private treatment providers.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for high cholesterol but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2013).  In this case, as discussed below, the Veteran does not have a current disability for VA compensation purposes relating to his hyperlipidemia.  A medical examination would not likely aid in substantiating a claim when the record does not already contain evidence of a current disability.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided herein.


Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Regarding the Veteran's claim for service connection for hyperlipidemia, in his April 2010 claim for benefits, the Veteran contends that he currently has high cholesterol, or hyperlipidemia, for which he takes daily medication and that he believes began in or is otherwise attributable to his time on active duty.

The Board notes that the Veteran's post-service medical treatment records indicate that the Veteran currently has high cholesterol and/or hyperlipidemia.  However, this is not a disability for VA compensation purposes.  Rather, high cholesterol or hyperlipidemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  38 U.S.C.A. §§ 1110, 1131; see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address).

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hyperlipidemia.  Although the Veteran asserts that he currently has high cholesterol related to his time in service, the etiology of such a condition does not matter because it is not a disability, as already noted.  The Board thus concludes that a preponderance of the evidence is against the claim.  Therefore, service connection for hyperlipidemia must be denied.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for hyperlipidemia is denied.


REMAND

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  Service personnel records reflect that the Veteran had active service in the Persian Gulf while serving in Kuwait and Iraq from June 2009 to March 2010.

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61,995-97 (2010).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81,834-36 (Dec. 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include but are not limited to the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

Regarding the Veteran's claimed disabilities, the Veteran was noted to have an asymptomatic bunion on the left foot at a May 2003 medical examination.  At a report of medical history conducted at that time, the Veteran reported that he had sought treatment for blood in his urine; the examiner noted, however, that workup following a January 2003 instance of hematuria had been normal.  Treatment records from the January 2003 treatment visit reflect only the Veteran's complaints of blood in his urine following intercourse; a February 2003 physical was normal, with no diagnosis assigned.  Similarly, on a March 2010 report of medical assessment, the Veteran complained of sleep problems, foot pain, and sweaty palms; he was noted to have bilateral foot pain at his Achilles tendons as well as bilateral bunions, but no diagnosis was assigned to his complaints of "palms sweating" or trouble sleeping.  Civilian treatment records reflect that the Veteran was seen in December 2001 for complaints of hematuria; however, examination was normal at that time, and no diagnosis was assigned.  At a January 2011 private treatment visit, the Veteran again complained of blood in his semen and urine; at that time, he was diagnosed with hematospermia.  He was diagnosed with erectile dysfunction in April 2010 by VA treatment providers and has been prescribed medications to treat that disorder.  He was diagnosed with obstructive sleep apnea at an April 2011 sleep study and has been provided with a CPAP machine to treat that disability; no other diagnosis of a sleep disorder has been assigned by his treatment providers.

The Veteran has undergone multiple VA examinations concerning his claims.  Report of a June 2010 general medical examination reflects that the Veteran complained of bunions and pain in his feet bilaterally, as well as problems sleeping, excessive sweating of the hands, hematuria, and erectile dysfunction.  The examiner diagnosed the Veteran with "hematuria in the past with unremarkable work-up" and no recurrence in the past two years, as well as "excessive sweating" with normal thyroid function testing.  The Veteran underwent VA orthopedic examination in September 2010 concerning his claimed foot pain; at that time, he was noted to complain only of bilateral bunions that caused pain when walking.  The examiner diagnosed bilateral hallux valgus deformity but noted that the Veteran reported he had had bunions "for as long as he can remember."  No etiological opinion was provided.  Similarly, at a September 2010 genitourinary examination, the Veteran reported erectile dysfunction for the previous year, coincident with "relationship problems" that had since resolved.  Physical examination was normal, and the examiner diagnosed erectile dysfunction "due to psychological issues" but did not provide an etiological opinion.  In addition, at a November 2010 VA skin examination, the examiner acknowledged the Veteran's complaints of excessive sweating of the hands, which he stated began while he was deployed to the Persian Gulf, but did not provide a diagnosis or etiological opinion.

The Veteran was provided a VA skin examination in March 2011.  However, at that time, the examiner again acknowledged the Veteran's complaints of excessive sweating of the palms but failed to offer any diagnosis or etiological opinion.  Similarly, in a second orthopedic examination conducted in June 2011, the examiner acknowledged the Veteran's complaints of pain in his feet that had worsened during his military training in boots but attributed the pain to bunions, which the Veteran reported had been present since his teens.  The examiner diagnosed bilateral hallux valgus and concluded that, given the Veteran's "appreciated deformity when he was a teenager, his bilateral hallux valgus is less likely as not caused by ... his more recent running and training" while on active duty.

The VA examiners did not fully provide diagnoses or opinions as to whether the Veteran suffers from a disability manifested by hematuria, a sleep disorder, a disability manifested by sweaty palms, erectile dysfunction, or a bilateral foot disorder that is related to service.  Further, the examiners did not clearly opine as to the likelihood that any such disorder is related to undiagnosed illness, and the examiners failed to fully consider the documented complaints of sleeping problems, erectile dysfunction, hematuria, skin disorders, and foot problems the Veteran has made during the claim period.  Because the VA examiners did not provide full opinions with rationale concerning the Veteran's claims of service connection for a disability manifested by hematuria, a sleep disorder, a disability manifested by sweaty palms, erectile dysfunction, and a bilateral foot disorder, all including as due to undiagnosed illness, further development is required.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

As relates to the Veteran's claimed bilateral foot disorder, as noted above, the evidence currently of record suggests that the Veteran had bilateral hallux valgus deformities that pre-existed service.  In particular, a May 2003 separation report of medical examination noted that the Veteran had a bunion, or hallux valgus, on the left foot, which was noted to be asymptomatic.  The only other indication in the Veteran's service treatment records concerning his claimed bilateral foot disorder is a notation on a March 2010 report of medical assessment, at which the Veteran was noted to have pain in his feet associated with "bunions," but no diagnosis or etiology was offered at that time.  The June 2011 VA examiner further opined only that the Veteran's currently diagnosed hallux valgus was less likely than not related to service, given the Veteran's self-report of having first noticed his bunions as a teenager, prior to entering active duty.  

The Board thus finds that a VA examination must also be obtained to properly assess the Veteran's claim that he experiences a bilateral foot disorder that is a result of, or was aggravated by, his time in service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In view of the foregoing, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The AOJ must specifically provide the Veteran with notice of the types of evidence needed to establish his claims of service connection based on undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

2.  Schedule the Veteran for a comprehensive VA examination to determine the nature and etiology of any disability manifested by hematuria, sleep disorder, disability manifested by sweaty palms, erectile dysfunction, and bilateral foot disorder.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner must be advised that the Veteran served in the Southwest Asia theater of operations while on active duty in 2009-2010 and must determine the diagnoses of any currently manifested disorder or disorders manifested by hematuria, sleep disorder, disability manifested by sweaty palms, erectile dysfunction, and bilateral foot disorder.  The diagnosis or diagnoses must be based on examination findings, all available medical records, and any special testing deemed appropriate. 

The examiner(s) must provide a well-reasoned opinion as to the following:

a) whether the Veteran has any pertinent signs and symptoms of hematuria, a sleep disorder, sweaty palms, erectile dysfunction, or a bilateral foot disorder, and, if applicable, whether any such signs and symptoms can be attributed to a known clinical diagnosis; and

b) for any disability manifested by hematuria, sleep disorder, disability manifested by sweaty palms, erectile dysfunction, or bilateral foot disorder, the examiner must indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service or is otherwise related to a period of active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner must reconcile all opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  In particular, the examiner must discuss the findings of the VA examiners, as well as the Veteran's multiple treatments for complaints of hematuria and the diagnoses of erectile dysfunction in April 2010 and obstructive sleep apnea in April 2011.  If an opinion cannot be rendered without resorting to speculation, the examiner must discuss in detail why an opinion cannot be offered.  A complete rationale for all opinions expressed must be provided.

3.  After completion of the above, re-adjudicate the Veteran's claims for entitlement to service connection for a disability manifested by hematuria, a sleep disorder, a disability manifested by sweaty palms, erectile dysfunction, and a bilateral foot disorder, all to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  Such re-adjudication must also include consideration of any evidence received pursuant to this remand.  If any benefit sought is not granted in full, the Veteran must then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

No action is required of the Veteran until he is notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


